Title: To Thomas Jefferson from Nathaniel Howland, 28 June 1808
From: Howland, Nathaniel
To: Jefferson, Thomas


                  
                      
                     New BedfordJune 28th. 1808
                  
                  We take the liberty respectfully to address you at this time, on a very important subject, and as faithfull Citizens wishing to support the administration,  in carrying into full effect, the late wise measures of the general Government, we feel indignant at the many evasions practised in this quarter and of which we are witnesses. we therefore feel it a duty we owe to Government, to give the following statement of facts, we viewed with approbation the law laying an Embargo as we believe it was “equally necessary to avoid Contest or enter it with advantage” we do indeed many of us feel its temporary inconvienineis, but we are willing to submit to individual privations to promote the National wellfare, we are placed in that part of the Union (as to our town) where it is considered by a party as disgracefull to support one of the measures of the general Government, criminal to speak favorable of the executive of our choice, and damnable heresy to acknowledge that we are Democratic Republicans, this being our situation together with our proximity to the sea, and to excellent harbors formed by the Elizabeth Islands, which has but very few inhabitants on them, many of the inhabitants of this place openly declaring, that they would violate the embargo Law, by sending Provisions out of the Country, or by supplying foreigners which are constantly passing through the Vineyard Sound. These things considered, together with the dispositions of the Officers of the Customs of this place, who are makeing use of every argument to disaffect the people toward the laws of the country—and particularly the embargo Law, our neighborhood therefore becomes convenient for great evasions of the embargo law, and we believe that large quantities of Flour, and other provisions have been shipped off from this quarter to Halifax. we have our suspicions in several instances that they have received Cargoes from some of the numerous small craft belonging to this place. these suspicions which amounted to nearly positive evidence we have frequently mentioned to the Collector of this Port, and have often called on him to authorize some person to investigate the ground of our suspicion, but we have not been able to obtain from him any such authority. it has been reported to us by those that had been onboard of vessels after they were loaded in this neighborhood, with large Cargoes, one in particular with 1800 Bbls Flour bound to Halifax—we have offered to Volunteer a vessel, provisioned and maned, to attend the Person that should be appointed by the Collector to investigate the ground of the suspicion, with which we were so strongly impressed, and of which he acknowledged that there were strong Reasons to believe they were well founded, but all in vain, no such authority could be obtained. but seeing a mock made of the Laws of our country, and of our suggestions to support them, we were determined to do all that faithfull Citizens could do to support them, we therefore determined on the 11th. of June 1808 to watch day and night, the movements of suspicious persons, and from that time untill this day 28th. of June, we herewith hand you the result of our Discoveries, on the 10th. Inst there entered this Port the English Sloop Lively of New Providence Commanded by Henery Grant last from New York he being in ballast and in Distress, and this being the third Port in the United States that he had entered in Distress, Viz. Wilmington, N.C. New York and New Bedford. we believed his disegn was to load with Provisions, and we were strengthened in that beleif by one of our coasting vessells landing a cargo of Flour, in a place that a cargo was never landed before, in a salt store built on a Rock, detached from the shore, with water sufficient for almost any vessel to lay afloat at low water. The said coaster was in New York with, and left it about the same time the above mentioned English Sloop left it. The above mentioned Cargo was landed on the 11th. June and the Bonds cancelled, the same day the English Sloop got out her ballast, under the pretence of Repairing his vessel and at sunset his hole was in compleat order for takeing in a Cargo, at about 11. O.clock at night there were several signals given by thumping on the Decks of Vessels from one extreme of the wharves to the other, denoteing as we supposed that all was clear. but by the indiscretion of our watch in going from under one wharf to another they were discovered, by the owners of the Flour, who were on the Dock where the Flour was stored, at this late hour of the night, and at least one mile from their homes, they belonging on the opposite side of the River: they called to the watch and finding who they were, they treated them with very abusive language, and told them that it was scandalous and shamefull that they should watch their neighbors to prevent them from makeing a little money. we verily believe that had we not watched, that the Sloop would have loaded and gone off this night, while laying in this Port the Supercargo of the Sloop made two trips to Nantucket, about 60 miles distant from this place. it was evident that arangements was made for his takeing a cargo from that place. the Sloop however left this place on the 20th. of June and we being determined to watch her Vitualed, and Maned, a Sloop, and cleared her out for Nantucket. the English Sloop went to sea, our Sloop of Observation followed, intending to cruise from the West part of Martha’s Vineyard, to the East part of Nantucket. on the 21st. the English Sloop was seen near the West part of Martha’s Vineyard on the 24th. she passed through the Vineyard Sound to the Eastward, toward Nantucket, of which we gave notice to an armed Schooner which lay at Holme’s Hole. on the 25th. she was taken by said armed Schooner, and carried into Edgarton Martha’s Vineyard, and found to have on board a quantity of Pork and Flour, of which we have not yet learnt the particulars—
                  The Sloop of observation sailed to the Westward and stop’d at Tarpolin cove; a harbor in one of the Elizabeth Islands. being informed that a Schooner lay there that was suspected of smugling, there the Schooner was found the Capt. said that his name was James Sanderson and that he owned the Schooner and belonged to Philadelphia, and that he was bound from Philadelphia to Bath in the Proveince of Main. but the Schooner had on her stern John of New Orleans, we found that he had on board part of a cargo of Corn and Flour, part of which we had reason to believe he had taken in where he then lay, and that he was bound to the West Indies, instead of Bath, we being confirmed in this opinion by the Capts. of two Vessels which then lay in the cove, one with a quantity of Bread on board belonging to Providence, returning from the Eastward to Providence. this Bread about 200 Bbls the Capt of the Schooner wished to purchase, knowing at the same time, that it was returning from the Eastward to Providence, and would not sell to the Eastward where he said he was bound—The other was a vessel belonging in our neighborhood laden with Lumber from Kenebeck bound to Rhode Island, which Lumber he offered to purchase and pay 12 Dollars per thousand for 2 or 3 Dollars more per thousand than it would bring at Rhode Island. his wishing to purchase this Lumber was convinceing proof that he was not bound to the Eastward where Lumber was not more than 5 or 6 Dollars per thousand, and wishing to purchase at the price he offered was convinceing. That he did not intend selling it in the United States as that was a higher price than Lumber would bring in the United States, we not haveing Authority to detain or carry him into New Bedford, we represented to him, that we were on a party of pleasure, and he did not suspect that we were watching him. in the night we dispatched a small boat from the Sloop to New Bedford, to get one of the Officers of the Customs to investigate the buisness. he arrived the next day, and examined his Papers, and detained them, in the latter part of the day. The Capt was very urgent for his papers, as he wished to leave that place, but we calculated that if he had any design of loading with Provisions, that he had agreed with some of the Pilots, to bring it on board and that it was probable that it would be there that night. the officer therfore consented to detain his Papers that night. we kept a watch in small boats that night laying in the outer part of the Cove, so that we could discover any boat that should enter the Cove. the night being Calm boats could make no headway with their sails, no boats therefore appeared untill about day light in the morning, when a small Boat came into the Cove. the Custom house officer was immediately called. the boat made her way for the schooner, with a small breeze, when being nearly along side the schooner, they discovered our boat and kept off, rowing and sailing, makeing the best of their way out of the Cove. we called to them to stop but they did not. we pursued and came up with them, and found it to be the Pilot that had carryed the Schooner into the Cove. he had on board his boat 6 Bbls Flour and 2 Bbls of Mackerell, which he said he had purchased at Dartmouth, and was carrying them to the Vineyard he however after a little evasive language, confessed that he had been employed by the Capt of the Schooner, and that he had carryed on board one load. 10 Bbls Flour. See Pilots Deposition No 1. on the 25th. Inst. the schooner was got under way and brought into New Bedford, and anchored in the harbor. The Custom House Officers dismissed from the Schooner all the men that had been instrumental in brining her in, and put others on board. The Collector and his Deputy was called on to examine the cargo and it was expressly stated to them, that it was expected that there were intentions to run out the Cargo that had been taken on board at Tarpolin Cove, on the 27th. of June. The Schooner was hauled to the wharf. The night being dark, thick and Cloudy with Thunder and Lightning, and not haveing any confidence in the Custom House officers of the place, we thought it highly proper to have a watch. The result of which you will see by refering to the Diposetions No 2 and 3 hereunto annexed. we beg therefore that the Executive will take a view of our situation as we are persuaded when a view is taken of the Geography of our harbor, and the adjacent harbors East and West from us, and in the same District and those of the Elizabeth Islands and Vineyard Sound, together with the Dispositions of the People, and particularly that of the officers of the Revenue in this place. it will be thought necessary to order a Cutter with a Vigilant officer to Cruise in our Waters, as we the subscribers do verily believe that if there was one officer under Government, that would act in support of the Government, that we should be able to support him, and cause the Laws to be respected. but at Present we not only have to oppose our Political adversaries in private life, in support of the General Government, but we have greater and more powerfull adversaries to oppose, even the very officers of Government. They are the men that are grossly insulting the Government, by representing to the People that the Law laying the embargo was an act of Wickedness, Recommended by the President to Destroy Commerce. They are the greatest Calumniators of the salutary and precautionary measures of our Government. Representing them as oppressive, and Tyranical, they are the men that extol Timothy Pickerings Calumnious effusions to the sky. in short the Revenue of the United States has suffered largely by their being in office in this place. it amounts to almost positive proof that the Deputy Collector, was concerned in the attempt to run the Flour, out of the Schooner, as will be seen by Depositions Nos. 2 and 3 and that he was also knowing to the Runing the Salt out of Ship Mercator, and after they were discovered he also connived to the Running it back again, to the amount of at least 2000 Bushels, so that the Vessel should be cleared, as will be seen by Deposition No. 4.—fearing the Prolixity of our Communication, may intrude on the time you can spare from attending to other National affairs at this momentous crisis, we can only excuse ourselves by Saying that we have intruded thus far on account of the urgency and Necessity of the case, and by our disinterested Zeal for the Country’s good—
                  With considerations of high respect we are sir. your Obt. Hbl. Servants
                  
                     Nathaniel Howland
                     
                     
                        [and 17 other signatures]
                  
               